COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Cindy Guardado, Individually, as an Heir of the Estate of Eduardo
                           Bravo, III, deceased, Sylvia Lara as next friend of D.L.B., a minor,
                           Individually and as an Heir of the Estate of Eduardo Bravo III, and the
                           Estate of Eduardo III and Intervenor Eduardo Bravo, II v. Mastodon
                           Operating Company, L.L.C., Mastodon Resources, L.L.C., Mastodon
                           Energy Partners, L.L.C. and King Workover Service, Inc.

Appellate case number:     01-16-00558-CV

Trial court case number: 2014-50833

Trial court:               190th District Court of Harris County

        On August 30, 2016, the Court received a joint motion to abate the appeal because the
parties had reached a settlement. We granted the motion and remanded to the trial court to permit
proceedings to effectuate the parties’ agreement. On December 20, 2016, we received a status
report that the trial court had approved of the settlement, the parties were finalizing a final
judgment, and the parties would file a motion to dismiss in this Court. Since the December 20
status report, we have not heard from the parties and no motion to dismiss has been filed.
Accordingly, we ask the parties to file either a motion to dismiss the appeal or a notice of the status
of the parties’ settlement activities on or before August 14, 2018.
       It is so ORDERED.

Judge’s signature: Sherry Radack
                    Acting individually        Acting for the Court


Date: August 7, 2018